ARNOLD, Chief Judge.
At the outset, we note that this appeal would normally be dismissed as interlocutory. See Updike v. Day, 71 N.C. App. 636, 322 S.E.2d 622 (1984). Due to the importance of this issue, however, we have granted certiorari. In her first assignment of error, the plaintiff contends the trial court erred in determining that neglect, as used in Rule 4(h), means more than a mere failure to serve papers. The plaintiff argues that neglect can be found even where no sheriff misconduct is present. We disagree.
G.S. 1A-1, Rule 4(h) provides as follows:
Summons — When proper officer not available. — If at any time there is not in a county a proper officer, capable of executing process, to whom summons or other process can be delivered for service, or if a proper officer refuses or neglects to execute such process, or if such officer is a party to or otherwise interested in the action or proceeding, the clerk of the issuing court, upon the facts being verified before him by written affidavit of the plaintiff or his agent or attorney, shall appoint some suitable person who, after he accepts such process for service, shall execute such process in the same manner, with like effect, and subject to the same liabilities, as if such person were a proper officer regularly serving process in that county.
Neglect, as used in Rule 4(h), has no clear meaning and the word neglect has been defined in various ways. Neglect “[m]ay mean to omit, fail or forbear to do a thing that can be done, or that is required to be done, but it may also import an absence of care or attention in the doing or omission of a given act. And it may mean a designed refusal or unwillingness to perform one’s duty.” *229Black’s Law Dictionary 930 (5th ed. 1979). Neglect has also been defined as “to give little or no attention or respect to ... to fail to attend to sufficiently or properly ... to carelessly omit doing (something that should be done) either altogether or almost altogether . . . leave undone or unattended to through carelessness or by intention.” Webster’s Third New International Dictionary of the English Language 1513 (1966). Thus, neglect may mean (1) to fail to do a thing that can be done, (2) to leave undone through carelessness, or (3) to leave undone by intention.
Plaintiff contends that cases interpreting North Carolina’s amercement statutes should guide this Court in defining neglect as used in Rule 4(h). Amercement is “[a] money penalty in the nature of a fine imposed upon an officer for some misconduct or neglect of duty.” Black’s Law Dictionary 75 (5th ed. 1979). Statutes in pari materia, or upon the same matter or subject, “must be read in context with each other.” Cedar Creek Enter., Inc. v. Dep’t of Motor Vehicles, 290 N.C. 450, 454, 226 S.E.2d 336, 338 (1976). Our amercement statute, prior to its amendment in 1989, provided as follows:
If any sheriff, constable or other officer . . . refuse or neglect to return any precept, notice or process . . . which it is his duty to execute, or make a false return thereon, he shall forfeit and pay to anyone who will sue for the same one hundred dollars ($100.00), and shall moreover be guilty of a misdemeanor.
N.C. Gen. Stat. § 14-242 (1986). This statute was later amended and “refuse or neglect” was replaced with “willfully refuses.” N.C. Gen. Stat. § 14-242 (Cum. Supp. 1992).
We agree with the plaintiff that the two statutes are in pari materia. We disagree, however, with plaintiff’s contention that neglect, as used in the amercement statute, means mere failure to do what is required. Instead, we believe neglect in that context means to leave undone through carelessness. In Swain v. Phelps, the court stated that amercement was “given for the neglect to serve process when no sufficient cause is shown.” Swain v. Phelps, 125 N.C. 43, 44, 34 S.E. 110, 111 (1899) (emphasis added). This indicates something more than mere failure to act is needed. Applying the definition of neglect used in the amercement statutes to Rule 4(h), we hold that a Clerk is not required or authorized to appoint a private process server as long as the sheriff is not careless *230in executing process. Had the legislature intended a more lax standard for the appointment of private process servers, it would not have used the terms “refuse or neglect.” Also, our Rule 4(h) represents a departure from the federal rules of civil procedure, which have become increasingly flexible regarding service. This provides further indication that our legislature intended something more than mere failure to serve process when it used the words “refuse or neglect” in Rule 4(h).
In her second assignment of error, plaintiff contends that even if neglect means something other than mere failure to serve process it should be found where a sheriff does not “take all the action to serve the papers that an average private process server would take based on the information in the summons.” We disagree.
In serving process, a sheriff must conduct a “due search” for the person to be served. Tomlinson v. Long, 53 N.C. (8 Jones) 469 (1862). Where the person to be served has an established residence well known to the sheriff and has been available for service, failure to serve process amounts to negligence. Id.; see also Rollins v. Gibson, 293 N.C. 73, 235 S.E.2d 159 (1977). This is so even if the sheriff is given misinformation as to the person’s whereabouts, Tomlinson, 53 N.C. 469, has an understaffed office, or carries the process to the person’s residence as many as three times. See Rollins, 293 N.C. 73, 235 S.E.2d 159. Furthermore, the sheriff is negligent even if the person to be served is absent from his residence during daytime, working hours. Id. The sheriff is not negligent in his failure to serve process when he is not informed by the plaintiff where the person to be served can be found and when he makes a diligent search to locate the person but is unable to do so. See Brogden Produce Co. v. Stanley, 267 N.C. 608, 148 S.E.2d 689 (1966).
From an examination of the cases interpreting the amercement statutes, it is clear that when negligence is alleged on the part of the sheriff, facts must be closely examined to determine whether under the circumstances the sheriff conducted a “due search.” If, under the circumstances, the sheriff should have done more in order to find the defendant, then the Clerk must find under Rule 4(h) that the sheriff neglected to serve process and then appoint a suitable person to serve that process.
In this case, the sheriff, through his deputies, attempted to serve process on two occasions at the address provided by the *231plaintiff. The deputies were told by the defendant’s grandmother, who lived at that address, that the defendant did not live there and that she did not know his whereabouts. If the sheriff had been given more information concerning the location of the defendant, the basis upon which the plaintiff believed he was located at the address provided, or the time at which the defendant normally came and went, a “due search” would have required more diligence than that exhibited by the deputies. These things were not given, however, and plaintiff did little to assist the sheriff in locating the defendant. We hold that the sheriff did not neglect to serve process, as required by Rule 4(h).
Surely we have great sympathy for the plight of mothers who face difficulties in getting support from former husbands. We also realize that no sheriff wants to be found negligent when he has not been. This opinion may be of some guidance for clerks who may wish to allow for private process servers more often, but perhaps this entire matter should be examined by our General Assembly to make it easier to use private process servers in the future.
Affirmed.
Judge MARTIN concurs.
Judge WYNN dissents.